                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Allen L. Pyron,                                              Civil No. 18-cv-3156 (PJS/TNL)

                         Plaintiff,

 v.                                                                ORDER

 Thane Murphy, et al.,

                         Defendants.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated March 8, 2019 (ECF No. 9), along with all the files and records, and no objections

to said Recommendation having been filed, IT IS HEREBY ORDERED that this action is

DISMISSED WITHOUT PREJUDICE under Fed. R. Civ. P. 41(b) for failure to prosecute.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




Date: 4/4/19                                       s/Patrick J. Schiltz
                                                   The Honorable Patrick J. Schiltz
                                                   United States District Court Judge
                                                   for the District of Minnesota
